If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


TCF NATIONAL BANK, formerly known as                                 UNPUBLISHED
CHEMICAL BANK,                                                       November 9, 2021

               Plaintiff/Counterdefendant-Appellee,

v                                                                    No. 355580
                                                                     Allegan Circuit Court
CASSANDRA G. DECKER,                                                 LC No. 20-063096-CZ

               Defendant/Counterplaintiff-Appellant.


Before: MURRAY, C.J., and MARKEY and RIORDAN, JJ.

PER CURIAM.

        Defendant Cassandra G. Decker appeals as of right an order granting plaintiff’s motions
for summary disposition pursuant to MCR 2.116(C)(5) (lack of standing) and (C)(10) (no genuine
issue of material fact). We affirm.

                                I. FACTS AND PROCEEDINGS

        Defendant executed a loan and mortgage with plaintiff (at that time, Chemical Bank) on
August 19, 2013. After plaintiff believed defendant to have defaulted on the loan, plaintiff
initiated a foreclosure by advertisement. A sheriff’s sale was held on March 21, 2019, in which
plaintiff purchased the property. A statutory six-month redemption period occurred following the
sheriff’s sale. Defendant did not redeem the property during that period, and the redemption period
then expired.

        After expiration of the redemption period, plaintiff filed a complaint to recover possession
of the property. Plaintiff then moved for summary disposition under MCR 2.116(C)(10), in which
plaintiff asserted that it was entitled to possession of the property as the redemption period
following the sheriff’s sale had expired. Defendant filed counterclaims and a response to the
(C)(10) motion, arguing that there were numerous issues of material fact that precluded summary
disposition. In defendant’s counterclaims, she asserted that the foreclosure process included fraud
and irregularities, and she sought to have the foreclosure and sheriff’s sale set aside, or in the
alternative, monetary damages.



                                                -1-
        Following the receipt of defendant’s counterclaims, plaintiff filed a second motion for
summary disposition under MCR 2.116(C)(5), seeking dismissal of those counterclaims. Plaintiff
asserted that defendant lacked standing to bring her counterclaims for the same reason that plaintiff
asserted in its initial motion for summary disposition, namely, that defendant could not challenge
the foreclosure because the redemption period had expired. Plaintiff argued that all of defendant’s
counterclaims were incidental to, or derivative of, its foreclosure by advertisement, and given that
defendant could not challenge the foreclosure, she also lacked standing to bring those
counterclaims.

        At the hearing on plaintiff’s motions for summary disposition, the trial court stated that
plaintiff’s motions depended on the holding in Bryan v JPMorgan Chase Bank, 304 Mich App
708; 848 NW2d 482 (2014), and whether defendant had lost all her rights to contest the foreclosure
because the redemption period had expired. Defendant argued that the trial court should use its
equitable powers to grant her motion to stay the eviction proceedings and to grant her request for
a preliminary injunction. Defendant did not dispute the fact that the sheriff’s sale had already
occurred and the redemption period had expired, but she argued that the trial court should let the
case proceed to examine the merits of her counterclaims, which she contended were based on the
fact that the foreclosure process for the property was not proper.

       At the conclusion of the hearing, the trial court granted both of plaintiff’s motions for
summary disposition on the basis of the holding in Bryan. According to the trial court, defendant
had “lost her rights to contest this matter after the redemption period had expired.” The trial court
explained that under Bryan, defendant did not have standing to contest the foreclosure because the
redemption period had expired, thereby extinguishing her rights in and to the property. Defendant
moved for reconsideration, which the trial court denied. Defendant now appeals.

                                         II. DISCUSSION

        Defendant argues that the trial court erred when it granted plaintiff’s motions for summary
disposition without making a determination regarding her allegations of fraud and irregularity in
the foreclosure process. We disagree.

        A trial court’s decision whether to grant a motion for summary disposition is reviewed de
novo. Barnard Mfg Co, Inc v Gates Performance Engineering, Inc, 285 Mich App 362, 369; 775
NW2d 618 (2009). We also review de novo the trial court’s interpretation and application of
statutes, court rules, and common law. Brecht v Hendry, 297 Mich App 732, 736; 825 NW2d 110
(2012).

        Pursuant to MCR 2.116(C)(5), a motion for summary disposition is properly granted when
“[t]he party asserting the claim lacks the legal capacity to sue.” Summary disposition is also
appropriate when “there is no genuine issue as to any material fact, and the moving party is entitled
to judgment or partial judgment as a matter of law.” MCR 2.116(C)(10).

       MCL 600.3236 provides as follows:

               Unless the premises described in such deed shall be redeemed within the
       time limited for such redemption as hereinafter provided, such deed shall thereupon
       become operative, and shall vest in the grantee therein named, his heirs or assigns,


                                                -2-
        all the right, title, and interest which the mortgagor had at the time of the execution
        of the mortgage, or at any time thereafter, except as to any parcel or parcels which
        may have been redeemed and canceled, as hereinafter provided; and the record
        thereof shall thereafter, for all purposes be deemed a valid record of said deed
        without being re-recorded, but no person having any valid subsisting lien upon the
        mortgaged premises, or any part thereof, created before the lien of such mortgage
        took effect, shall be prejudiced by any such sale, nor shall his rights or interests be
        in any way affected thereby. [Emphasis added.]

        “Pursuant to MCL 600.3240, after a sheriff’s sale is completed, a mortgagor may redeem
the property by paying the requisite amount within the prescribed time limit . . . .” Bryan v
JPMorgan Chase Bank, 304 Mich App 708, 713; 848 NW2d 482 (2014). Generally, “[i]f a
mortgagor fails to avail him or herself of the right of redemption, all the mortgagor’s rights in and
to the property are extinguished.” Id. However, a party may obtain an “equitable extension” of
the redemption period by a “clear showing of fraud, or irregularity.” See id. at 714 (“The law in
Michigan does not allow an equitable extension of the period to redeem from a statutory
foreclosure sale in connection with a mortgage foreclosed by advertisement and posting of notice
in the absence of a clear showing of fraud, or irregularity.”) (quotation marks and citation omitted).
Stated otherwise,

        [s]ince a typical lawsuit cannot be completed before the expiration of the
        redemption period, Michigan courts allow an equitable extension of the period to
        redeem from a statutory foreclosure sale in connection with a mortgage foreclosed
        by advertisement and posting of notice in order to keep a plaintiff’s suit viable,
        provided he makes a clear showing of fraud, or irregularity by the defendant. [El-
        Seblani v IndyMac Mtg Servs, 510 Fed App’x 425, 428 (CA 6, 2013) (quotation
        marks and citations omitted).]

        In this case, the sheriff’s sale was completed on March 21, 2019. Defendant had six months
from that date to redeem the subject property. See MCL 600.3240(8). There is no dispute that she
failed to do so. Therefore, as the trial court correctly ruled, she lost all rights in and to the property.
See Bryan, 304 Mich App at 713.

        Defendant argues that the six-month redemption period does not preclude her
counterclaims because she showed fraud and irregularity in the foreclosure process. This argument
misses the mark. The equitable “fraud or irregularity” exception to the redemption period applies
to extend the redemption period when the foreclosed-upon property owner files an action within
the redemption period. See El-Seblani, 510 Fed App’x at 428. See also Jackson v Bank of Am,
NA, 67 F Supp 3d 828, 837 n 8 (EDMI, 2014) (“The Court notes that in some cases, even a diligent
Plaintiff’s claim that is filed early in the redemption period may not be decided before expiration
of the period, and dismissing that diligent Plaintiff’s claim on the basis of the redemption period’s
expiration would surely not be equitable.”). In other words, while courts may equitably extend the
redemption period, they may not revive a redemption period that has already been extinguished.
Here, defendant did not file her counterclaims until 2020, several months after the six-month
redemption period expired. Thus, regardless of whether defendant showed fraud or irregularity,
the trial court did not possess the equitable authority to revive the redemption period, and it
correctly ruled that defendant had no rights in and to the subject property.


                                                   -3-
       Defendant also raises several procedural challenges to plaintiff’s (C)(10) motion.
However, none of these challenges were raised in the trial court, and we decline to review them.
See Walters v Nadell, 481 Mich 377, 387; 751 NW2d 431 (2008). Finally, to the extent that
defendant argues that the trial court erred when it dismissed her counterclaims that sought
monetary damages and did not seek to set aside the foreclosure and sheriff’s sale, she does not
develop this argument on appeal with legal authority and we deem it abandoned. See Mitcham v
Detroit, 355 Mich 182, 203; 94 NW2d 388 (1959).

                                        III. CONCLUSION

        The trial court correctly ruled that defendant lost all rights in and to the subject property
after the statutory redemption period expired regardless of her allegations of fraud and irregularity.
In addition, defendant has not shown that the trial court erred otherwise. Accordingly, we affirm.



                                                              /s/ Christopher M. Murray
                                                              /s/ Jane E. Markey
                                                              /s/ Michael J. Riordan




                                                 -4-